PER CURIAM.
Upon our review of the record and the state’s confession of error, we reverse that portion of the lower court’s order which grants the appellant only 320 days credit for time served, and order that he be given a total of 330 days credit. The appellant’s argument that he is entitled to additional credit for time spent on community control is without merit. See State v. Summers, 642 So.2d 742, 743 (Fla.1994).
We find that the appellant’s remaining arguments are without merit or harmless.
Affirmed in part, reversed in part.